 Case 3:20-cv-01109-DWD Document 16 Filed 03/11/21 Page 1 of 3 Page ID #47




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                 )
                                           )
                      Plaintiff,           )
                                           )
 vs.                                       )         Case No. 20-cv-1109-DWD
                                           )
 JAMES A. FLEMING,                         )
                                           )
                      Defendant.           )

                              MEMORANDUM & ORDER

DUGAN, District Judge:

       On October 21, 2020, the United States of America filed suit against Defendant

James A. Fleming seeking to reduce to judgment unpaid federal tax liabilities. Despite

diligent efforts to attempt to serve Fleming, the United States has yet to effect service. By

motion dated March 9, 2021, the Government requests that the Court authorize alternate

service via email and via text message. (Doc. 15).

       On November 5, 2020, the United States attempt to send a waiver of service to

Fleming at an address in Maryville, Illinois via FedEx. The tracking history reflects that

the package was undeliverable with a notation of “Incorrect address – Recipient moved.”

On December 15, 2020, counsel for the United States spoke with a person who identified

himself as Fleming and informed him about this lawsuit over unpaid federal tax

liabilities. Fleming told counsel that he wanted to discuss the matter with his lawyer and

that he would not waive service. Fleming did not provide his counsel’s name, and he
 Case 3:20-cv-01109-DWD Document 16 Filed 03/11/21 Page 2 of 3 Page ID #48




would not provide his current mailing address. Counsel left follow-up voicemails on

December 28, 2020, and on February 2, 2021.

       On February 2, 2021, counsel sent a text message to Fleming asking him to call to

discuss this case. Counsel then spoke with a woman who identified herself as Sydnie R.

Fleming. Ms. Fleming said she was Fleming’s adult daughter but that she did not know

where he was living. She gave counsel Fleming’s email address and said that she also

would ask Fleming to call counsel for the United States. Counsel emailed Fleming on

February 2, 2021, and the email did not bounce back. Fleming has not responded to the

email. Counsel continued to attempt to contact both Sydnie and James Fleming by

telephone in February 2021 to no avail.

       The United States also has attempted personal service on Fleming at four locations,

including two addresses in Illinois and two in Oklahoma. At this point, the United States

believes that Fleming is evading service and requests leave to serve Fleming via the email

address provided by his daughter and via text message at the telephone number where

counsel reached Fleming in December 2020.

       Under Federal Rule of Civil Procedure 4(e)(1), an individual may be served by

“following state law for serving a summons in an action brought in courts of general

jurisdiction in the state where the district court is located.” Under Illinois law, effective

service for a civil case similar to this action requires leaving a copy of a summons with

the defendant or at the defendant’s usual place of abode. 735 ILCS 5/2-203. When such

service is “impractical,” a plaintiff may move for special order of the court permitting a
 Case 3:20-cv-01109-DWD Document 16 Filed 03/11/21 Page 3 of 3 Page ID #49




“comparable” method of service that is made in a “manner consistent with due process.”

735 ILCS 5/2-203.1.

      The Court finds that the motion by United States clearly establishes that traditional

service methods are impractical, as evidenced by the lengths to which the United States

has gone to effect service and the likelihood that Fleming is evading service. As such, an

alternative method of service is warranted. The Court approves of the proposed methods

of emailing and texting service of process to Defendant James Fleming as consistent with

due process.

      For all these reasons, the motion for alternate service is GRANTED. The United

States may effect service via email and text message to the email address provided by

Defendant’s daughter and via text message to the telephone number where counsel spoke

with Fleming in December 2020. After service via email and text message, the United

States shall file an affidavit of the individual who sent the messages with the Court. The

affidavit must include the email addresses and telephone numbers used and the time

when the messages were sent. The affidavit shall also confirm that no message bounced

back or was otherwise returned as undeliverable. To the extent that sensitive information

must be listed in the affidavit, a redacted version shall be filed unsealed with an

unredacted version filed under seal.

      SO ORDERED.

      Dated: March 11, 2021

                                                       ______________________________
                                                       DAVID W. DUGAN
                                                       United States District Judge
